     Case 2:19-cv-00317-TLN-AC Document 14 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY DELPHIN,                                   No. 2:19-cv-00317-TLN-AC
12                       Plaintiff,
13            v.                                        ORDER
14    ROSS,
15                       Defendant.
16

17          Plaintiff Jeremy Delphin (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within 21 days. (ECF No. 13.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed April 7, 2021 (ECF No. 13), are ADOPTED

28   IN FULL;
                                                       1
     Case 2:19-cv-00317-TLN-AC Document 14 Filed 06/09/21 Page 2 of 2


 1         2. This action is DISMISSED without leave to amend for failure to state a claim; and

 2         3. The Clerk of the Court is directed to close this case.

 3         IT IS SO ORDERED.

 4   DATED: June 8, 2021

 5

 6

 7                                                Troy L. Nunley
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
